Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Vyacheslav Elikn, Reg# 66,913, the application has been amended as follows: 

COMPLETE LISTING OF THE CLAIMS
1.	(Currently Amended)  A method for parameterized application installation and launch, comprising:
receiving, by a device, a content item comprising an identification of an application and a parameter for use in customizing the application or providing customized content by the application;
detecting, by the device, an interaction by a user with the content item; 
transmitting, by the device, authentication credentials of the user and an identification of the content item to an authentication server, the authentication server storing the identification of the content item in association with the user;
installing the application, by the device, responsive to detection of the interaction by the user with the content item, the application executed upon completion of installation;
retransmitting, by the application installed on the device, the authentication credentials of the user to the authentication server, responsive to execution of the application;
receiving, by the device from the authentication server, an identification of the parameter for use by the application, the parameter retrieved responsive to the storage of the identification of the content item in association with the user and the retransmission of the authentication credentials of the user; and
utilizing the received parameter within the application, by the device, to customize the application or provide customized content by the application, responsive to receipt of the identification of the parameter.

8.	(Currently Amended)  A method for parameterized application installation and launch, comprising:
providing, in customizing the application or providing customized content;
receiving, by [[the]] an authentication server from the device, authentication credentials of a user of the device and an identification of the content item;
storing, by the authentication server, the identification of the content item in association with the user;
subsequently receiving, by the authentication server from the application of the device, the authentication credentials of the user, the application executed by the device responsive to completion of installation of the application, and the authentication credential retransmitted to the authentication server responsive to execution of the application;
retrieving, by the authentication server, the identification of the content item and the parameter for use by the application in response to receipt of the authentication credentials of the user; and
transmitting the parameter, by the authentication server to the device, the application of the device utilizing the received parameter.

15.	(Currently Amended)  A system for parameterized application installation and launch, comprising:
a device comprising one or more processors, a memory, and a network interface in communication with an authentication server and an application server, the device executing a first application stored in the memory and configured to:
receive a content item comprising an identification of a second application and a parameter for use by the second application in customizing the application or providing customized content,
detect an interaction by a user with the content item, and
transmit authentication credentials of the user and an identification of the content item to the authentication server, the authentication server storing the identification of the content item in association with the user;
wherein the device is configured to retrieve and install the second application from the application server, responsive to detection of the interaction by the user with the content item, the second application executed upon completion of installation; and
wherein the second application is configured to:
retransmit the authentication credentials of the user to the authentication server, responsive to execution of the second application,
receive, from the authentication server, an identification of the parameter for use by the second application, the parameter retrieved responsive to the storage of the identification of the content item in association with the user and the retransmission of the authentication credentials of the user, and
utilize the received parameter within the second application, responsive to receipt of the identification of the parameter, to customize the second application or provide customized content by the second application.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest an installed application retransmitting authentication credentials to an authentication on behalf of a device, via completion of the installation of the application on the device, upon the user transmitting a content request and initial authentication credentials to an authorization server, and customizing the application or providing customized content by the application, via a parameter received within the requested content, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	EP Pat Deng (EP 2,575,322 A1), which teaches installing application on a mobile device in order to receive a widget parameter and displaying information associated with the parameter on the mobile device;
(ii) 	US Pub Aliabadi et al (US 2003/0188195), which discloses automatic re-authentication credentials on behalf of a client device;
(iii) 	NPL document "Transferring user data to a new device with Smart Lock, Google Sign-In, and Auto Backup" – Jessica Thornsby, Android Authority, 3/8/2018; and
(iv) 	NPL document "Force Reauthentication in ODIC" – Auth 0, 06/2018.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of an installed application retransmitting authentication credentials to an authentication on behalf of a device, via completion of the installation of the application on the device, upon the user transmitting a content request and initial authentication credentials to an authorization server, and customizing the application or providing customized content by the application, via a parameter received within the requested content, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220817